 

Exhibit 10.1

 

SCHLUMBERGER LIMITED

RESTORATION SAVINGS PLAN

 

(As Amended and Restated Effective January 1, 2014)

 

Third Amendment

Schlumberger Limited, a Curacao corporation (the “Company”), having reserved the
right under Section 8.02 of the Schlumberger Limited Restoration Savings Plan,
as amended and restated effective as of January 1, 2014, and as thereafter
amended (the “Plan”), to amend the Plan, does hereby amend the Plan, effective
as of January 1, 2018, as follows:

1. Section 1.19A of the Plan is hereby added to the Plan to read as follows:

“1.19A‘Non-Elective Contributions’ shall mean the amount contributed by the
Employer in accordance with Section 4.03.”

2.Section 1.25A of the Plan is hereby added to the Plan to read as follows:

“1.25A‘Transfer Date’ shall mean the date a Transfer Employee meets the
requirements to become an Eligible Employee.”

3.Section 1.25B of the Plan is hereby added to the Plan to read as follows:

“1.25B‘Transfer Employee’ shall means an individual who is an employee
compensated on a non-U.S. payroll of an Employer or an Affiliate and transfers
into a position that qualifies him or her as an Eligible Employee.”

4.Section 3.01 of the Plan is hereby amended by adding a new paragraph to the
end thereof to read as follows:

“Notwithstanding the foregoing, and subject to Section 4.03, Transfer Employees
may commence participation in the Plan in the year in which the Transfer Date
occurs regardless of any election to defer Compensation.”

5.A new Section 4.03 is hereby added to the Plan to read as follows:

“4.03   Non-Elective Contributions. Effective January 1, 2018, for Transfer
Employees who are paid an annual incentive bonus from the U.S. payroll of an
Employer after the Transfer Date and in the same calendar year as the Transfer
Date, a Non-Elective Contribution shall be made equal to the Matching
Contribution that would have been made had the Transfer Employee elected to

 

--------------------------------------------------------------------------------

 

defer 6% of the portion of such annual incentive bonus that would constitute
Excess Compensation. Such contributions shall be made by the Employer as soon as
administratively practicable following the payroll period in which the
applicable annual incentive bonus is paid.”

 

6.A new Section 5.02A is hereby added to the Plan to read as follows:

“5.02A   Allocation of Non-Elective Contributions. As of the pay period to which
the contributions relate, the Employer shall allocate the Non-Elective
Contributions, if any, among the Accounts of Transfer Employees during such pay
period.”

 

7.Section 6.01(a) of the Plan is hereby amended by adding a new sentence to the
end thereof to read as follows:

“Non-Elective Contributions shall be subject to the same vesting schedule as
would be applicable to Matching Contributions as described above.”

 

 

IN WITNESS WHEREOF, the Company has caused these presents to be executed by its
duly authorized officer in a number of copies, each of which shall be deemed an
original but all of which shall constitute but one and the same instrument which
may be sufficiently evidenced by an executed copy hereof, this twenty first day
of August, 2018, but effective as of the date set forth herein.

SCHLUMBERGER LIMITED

 

/s/ Alexander C. Juden

      Alexander C. Juden

     Secretary and General Counsel



 

 

